


110 HRES 1052 IH: Recognizing the importance of the signing

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1052
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Ms. Bean (for
			 herself, Mr. Chabot, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of the signing
		  of the General Framework Agreement for Peace in Bosnia and
		  Herzegovina.
	
	
		Whereas on November 21, 1995, the General Framework
			 Agreement for Peace in Bosnia and Herzegovina (in this preamble referred to as
			 the Dayton Peace Accords) was initialed in Dayton, Ohio, by the
			 leaders of Bosnia and Herzegovina, Croatia, and Serbia, ending the 3½ year
			 civil war in Bosnia and Herzegovina;
		Whereas on December 14, 1995, the Dayton Peace Accords
			 were signed in Paris, France;
		Whereas United States President William Clinton, French
			 President Jacques Chirac, United Kingdom Prime Minister John Major, German
			 Chancellor Helmut Kohl, and Russian Prime Minister Viktor Chernomyrdin signed
			 the Dayton Peace Accords for their respective countries as witnesses;
		Whereas the 12th anniversary of the signing of the Dayton
			 Peace Accords was celebrated on December 14, 2007;
		Whereas the Dayton Peace Accords ended the conflict and
			 created a multi-ethnic state;
		Whereas the Dayton Peace Accords addressed numerous
			 matters important to the future of Bosnia and Herzegovina, such as—
			(1)regional
			 stabilization;
			(2)the establishment of a constitutional
			 framework for a decentralized form of government based on consensual decision
			 making;
			(3)repatriation of
			 refugees; and
			(4)internal
			 security;
			Whereas the Dayton Peace Accords continue to provide
			 Bosnia and Herzegovina with a foundation for progress toward membership in the
			 European Union, thus reducing tensions and preserving peace and stability
			 throughout the region; and
		Whereas the United States was instrumental in initiating,
			 formulating, and brokering the Dayton Peace Accords, with the support of
			 members of the European Union and the Russian Federation: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the signing of
			 the General Framework Agreement for Peace in Bosnia and Herzegovina (in this
			 resolution referred to as the “Dayton Peace Accords”);
			(2)applauds the
			 lasting effects of the Dayton Peace Accords;
			(3)commends those
			 people who worked to preserve the principles of the Dayton Peace
			 Accords;
			(4)reaffirms the
			 importance of the successful participation of Bosnia and Herzegovina in the
			 European integration process for the future freedom and prosperity of the
			 citizens of Bosnia and Herzegovinia;
			(5)salutes the
			 maturing of indigenous democratic institutions within Bosnia and Herzegovina
			 and the demonstrated willingness of those institutions to take on increased
			 responsibility in the implementation of their mandates;
			(6)reasserts that the
			 United States is fully committed to its role as a supporter of the Dayton Peace
			 Accords, and is committed to vigilance in providing oversight to protect the
			 goals of such Accords; and
			(7)reaffirms the
			 commitment made by the United States to the goals enunciated in the Dayton
			 Peace Accords, including the goals of—
				(A)recognizing and
			 respecting Bosnia and Herzegovina as a sovereign nation;
				(B)recognizing and reaffirming the
			 constitutional protection of Republika Srpska and the Federation of Bosnia and
			 Herzegovina, the two entities that make up Bosnia and Herzegovina; and
				(C)protecting the human and political rights
			 of all people in Bosnia and Herzegovina, including Serbs, Croats, and
			 Bosniaks.
				
